Opinion issued November 26, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00656-CV
____________

VINROD AMANI AND URBAN REALTORS, Appellants

V.

VINSON CORROSION CONTROL SERVICE, INC., Appellee




On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2001-41788




O P I N I O N
          This is an appeal from a judgment signed May 20, 2003.  Appellants have
invoked the jurisdiction of this Court by filing a notice of appeal, but they have not
paid the appellate filing fee.  On July 28, 2003, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, their appeal
would be dismissed.  The 15 days have expired and appellants have not paid the
appellate filing fee.
          Accordingly, we dismiss the appeal.
PER CURIAM
Panel consists of Justices Hedges, Keyes and Higley.